Earl Warren: Number 529, Marie De Sylva versus Marie Ballentine. Mr. Kiendl.
Theodore Kiendl: May it please the Court. This case is here on certiorari to review a decision of the Court of Appeals of the Ninth Circuit that involved the construction of the renewal of Sections of the Federal Copyright Act. The opinion below was by Circuit Judge Stephens. It was concurred in by Circuit Judge Chambers and there was a dissenting opinion by Circuit Judge Fee. We should point out immediately that the dissenting opinion of Circuit Judge Fee went off on a jurisdictional ground which is not being raised or presented to this Court in connection with this appeal. The action was brought in the United States District Court for the Southern District of California in the central division by the guardian ad litem of the estate of the infant and illegitimate son of the late George De Sylva. The action was brought against his widow and the action was one for a declaratory judgment in which this infant through his guardian ad litem attempted to get a declaration of his rights under the renewal section of the Copyright Law and an accounting from the widow of George De Sylvia where the moneys and benefits and advantages that she derived from renewing the copyrights herself. The facts were all -- either stipulated or undisputed and they were, I can recite them fairly briefly, substantially these. George De Silva was a prolific and a very outstanding songwriter, a writer of popular music with such famous individuals as Jerome Kern and George Gershwin and others. He had collaborated during a long period of time, most of -- this half of the 20th century, in producing a number of very popular song hits. The list of most of them is contained in one of the briefs in this case. I only mentioned two that probably some members of this Court are familiar with. One song was "California Here I Come" another was "April Showers" and songs of that general character were in the portfolio that this particular individual was the author of or collaborated with others and being the author of. During the last 28 years of his life, he had copyrighted a great many of this song hits. He died in the year 1950 and he left him surviving this widow who obtained renewals on the copyrights as he came to be eligible for renewal and of course many more of them will become illegible for renewal from now on until the year 1978, 28 years after his death. He also left him surviving an infant son. A son born out of wedlock but the son whose paternity, the late George Sylva acknowledged during his lifetime. And the son came in and on the proposition that under the provisions of the Copyright Act he had equal rights with the widow. He sued for this declaratory judgment and in accounting of the proceeds of what the widow would obtain through which of these renewals. The case came on in the District Court but was not tried. It was disposed of on motion. Both sides made a motion for a summary judgment and on this, what we say here was substantially agreed statements of fact. The District Court, the District Judge decided the case in favor of the widow. There was no opinion in the District Court but there were findings of fact and conclusions of law which appear here in the transcript of record. And the substance in effect of them were that the widow was the sole and exclusive owner of those renewal rights that became illegible for renewal during her lifetime and that the infant son was not entitled to any accounting, whatsoever. However, we should call the Court's attention to the fact that the District Judge did hold that the son, the illegitimate son was a child of George De Sylva within the meaning of the provisions of the Copyright Law.
Speaker: (Inaudible)
Theodore Kiendl: I don't know how it came to reach it, Your Honor, but he reached it and exist -- contained in the findings of fact, one of the findings of fact in the record, I can take the time to point it out of -- it's in there.
Speaker: (Inaudible)
Theodore Kiendl: Well, he decided both questions, one definitely on our favor and gave us summary judgement, the other definitely against the son as other proposition. Now, when judgment was ended in favor of the defendant, the petitioner in this case, the plaintiff, guardian ad litem took an appeal and the defendant widow cross-appealed, cross-appealed from the conclusion of law. I think it's -- the conclusion of law is number two. I have a note of it here, on page 32 of the transcript of record which said that the infant was a child within the meaning of the Copyright Law and both appeals came on to be heard before the Court of Appeals in the Ninth Circuit.
Felix Frankfurter: In the end case whether in deciding that he was the child within the meaning of the Copyright Law, a child in the Copyright Law should be given a definition as such or whether he was child because local laws applied in that with California law. That indicates that it's different.
Theodore Kiendl: All that he said, Your Honor please, is left contained in the conclusion of law which appears on page 32, number two, that Stephen William Ballentine, that's the child, is a child of George G. De Sylva, deceased, within the meaning of the statutes of the United States relating to copyrights. It says nothing else in the record anywhere to indicate anything to the contrary. Now, in the Court of Appeals, the decision of the District Court, the judgment of the District Court was reversed and the conclusion of law from which the defendant widow appeals was affirmed. So that the judgment of the court below went against us on both grounds. We then applied for and obtained this certiorari. Now, it is the position of the petitioner here, the defendant widow below, that the answers to the two questions that came up before the Court of Appeals were -- and decided by the Court of Appeals that those answers were wrong. That the judgment of the District Court was right and that it should be reinstated. In the opinion of Judge Stephens, it took this form. He posed and he answered two specific questions. The first question appears at page 49 of the record and as it -- they're both very short. May I read them? The first question, at page 49 in the middle of the page, is the widow in a class with a child. Judge Stephens proceeds to discuss that question and comes to the conclusion that it should be answered in the affirmative, putting the widow in the same class with the child. He then propounds opposers to the second question at page 56 of the record. In the middle of the page, the question is there set forth as a heading, is the illegitimate child excluded from all rights under the renewal privileges of the Copyright Act? And after discussing that question, Judge Stephens reached the conclusion that it should be answered in the negative so that the illegitimate child was not excluded by that Court from the rights from renewal privileges under the Copyright Act. Now, we come at once to the precise and exact language of the statute itself. The statute in Section 24 of the Copyright Law and for convenience we have put it in as an appendix to -- to our brief and it appears at page 21 of our brief. It's headed Section 24, duration, renewal and extension and it provides in the first part that the copyright should endure for 28 years. And then it further provides, and this is the vitally important provision of the Act. It must be construed in this case. It provides down toward the bottom part of the page that the author of such work, if still living or the widow, widower or children of the author if the author be not living or if such author, widow, widower or children be not living then the author's executors or in the absence of a will, his next of kin shall be entitled to a renewal and extension of the copyright for a further period of 28 years. Now, as we read that language segregating it entirely from any of the familiar aids to statutory construction and taking the words just as they appear to find out what Congress actually said. We think those words are susceptible of only three possible constructions. One, that we advance and that we think is sound and two others that we reject. The first one is taking the language and the principal language, of course, is widow, widower or children. We take that language in what we call the "alternative sense. "Giving to the word "or" its alternative dictionary meaning, either the widow or the children, one or the other but not both. And if we consider that possible construction of the language, it seems to us it comes to the ridiculous conclusion that Congress has left it suspended in midair as to what was going to determine which one of the two would take if both didn't take. And that construction is not adopted by either party to this appeal and we submit is unsound and should not be adopted. The second sense, the second possible construction of the language and the one that we here urge upon this Court is construing the words "or children" in the substitutionary sense in the sense that dictionaries define the word "or" in most instances. If there'd be no widow, then in that event the children are substituted in our place and we rely for that construction -- pardon me, I have slight cold. We rely for that construction on a line of cases involving the law of wills, testamentary transfers of property by will where a testator leaves his property either real or personal property to a named individual or his child. And these various cases the we have cited in our brief there, I think, there are eight of them, all hold that in that situation the child only takes in substitution for the named individual if a named individual be not alive at the time of the death of the testator. But the plaintiffs here, the respondent in this case, the guardian ad litem claims that that situation is wholly inapplicable to the disposition of this contention for the reason that those cases involved only testamentary transfers. They don't involved a copyright law. They referred to the law of inheritance from the law of succession and consequently, have no application here but we don't quite see the reasoning behind that. It seems to us, if the language is susceptible of that construction under a will it would be susceptible of that construction under the Copyright Law. And we think those cases are clearly analogous to a situation here presented. And we want to call the Court's specific attention to one rather interesting case that were found by -- not counsel for the petitioners, by one of the counsel for -- one of the friends of the Court and that is the Cutting case, Cutting v. Cutting, a rather old case decided in 1881 in the District Court of Oregon. And it's referred to in the brief, trial by the Motion Picture Association in this case as amicus at page 7. That case involved the construction of a provision of the Donation Act, the Federal Donation Act where the donees where married persons and it contained this provision and I read just a sentence from page 7 of their brief." And either shall have died before the patent issue. The survivor and children or heirs of the deceased shall be entitled to the share or interest of the deceased in equal proportions." There was a case where the federal statute used both the word "and" and the word "or," both the conjunctive and the disjunctive. And in interpreting the language in that case, the District Court of Oregon, I think, it was then the Circuit Court decided that the words "the heirs" would have to be construed as meaning that the heirs could only take in the form of children. The Act substitutes then for children in case there are no children. That decision we think is quite apposite to the situation that we are contending for. Now, the third possible construction is the one that the plaintiff, respondent contends for. They say that the words "widow" or children mean in substance widow and children that the word "or" is both conjunctive and disjunctive. And that we submit purely from the standpoint of the literal language of the statute that injects into the statute something that is not there. But if we leave this strict language of the statute and go to those age which enabled courts to construe and interpret the provisions of federal statute. We come first to the question as to what was the purpose, what was the object of this particular statute. Now, of course we all know in its fundamental that the Copyright Act was the exercise by Congress of the power committed to it, specifically by Section 8 of Article 1 of the Constitution which provides that Congress should have power to promote the progress of science and the useful arts by securing for a limited time to authors the exclusive right to their writing. And if that Constitution provision indicates, as we think it does, that the purpose of the objective of the Copyright Act was to provide additional benefits for the authors of these writings then we submit that the contention and interpretation advanced by the respondent here is untenable and would defeat the very purpose of the Act. For it -- it seems to us it must be obvious that if we're going to put any value into the writings of an author that value is determined by the marketability of his product. What can you sell it for? How much will the market pay for it? And if the prospective purchaser is unable to acquire a good and sufficient title, if there be any cloud on that title, the value of the writing depreciates and diminishes and in some instance might vanish entirely. And if the prospective purchaser of the moving picture rights of a play or the perspective purchaser of a musical competition -- a composition has got to deal with all these people in order to get good and sufficient title, we submit he will refuse to negotiate or bargain it all. Must he go and find the widow of the songwriter and the legitimate children of the songwriter? And must he exhaust the possibility of there being any illegitimate children in order to acquire the kind of a title that he needs with the exclusivity that is so essential to the production of a motion picture play or to the production of music? Of course, he is not going to do that. And we say that means that the value of the word is seriously depreciated. There is a case cited in the brief for the Motion Picture Association again in this case which I think I should call to the Court's attention and we call it to the Court's intention not -- attention not because we are familiar with the facts but as a sort of a hypothetical situation. There's a play on Broadway that is a tremendous success. It was produced by an American playwright but it was based on a following play by a foreign author. The one of the great motion picture companies were interested in acquiring the motion picture rights to that play. And negotiations had continued to the point where there were some suggestion of the payment of something over a half million dollars for the motion picture rights of that play when suddenly the Court of Appeals in the Ninth Circuit decided this case. And the prospective purchase there forewarned by the decision for which we are appealing, went to the trouble as a prudent businessman, tried to ascertain what was the true situation. And the situation that developed reputedly was that the foreign author of the play had children. He had twice as many reputedly, illegitimate children that were known and there were some indication that there were unknown illegitimate children that could not be located. In that situation, the negotiations evaporated and the American playwright of that play, at least for the time being, was deprived of a very substantial sum of money.
Speaker: I would suppose the thrust of that argument would lose some weight if children is -- held to exclude the illegitimates.
Theodore Kiendl: That is correct, sir. But it is in the light of the decision of the court below that children included to the --
Speaker: Illegitimate.
Theodore Kiendl: -- illegitimate and that took place. So that we say, judging this by the purpose of the statute desired to accomplish. The construction that we contend for is the one that should be adopted by this Court. Now, we pass to another aid to construction and that is the history of the Act itself. That history was very carefully reviewed by this Court in 1942 in the Fisher Company against Witmark case and I don't want to go through that entire history but very, very briefly. The first Copyright Act was adopted in 1790 and it provided for an original term of 14 years and the renewal term of 14 more years. But it confined the renewal to a situation where the author was living at the end of the first term. If the author died before the end of the first term, the copyright determined and the author's work went into the public domain. 40 years after the adoption of that original statute, approximately 40 years after, in the year 1831, the Copyright Act was substantially revised and the term -- the original term was put up from 14 years to 28 years and the "renewal term," as I call it, continued for 14 years but there was a provision that its family, the widow and children would be entitled to the benefit of that 14 year renewal term. The exact language of that statute was this, and I hate to read so much but it's quicker to read than to try to paraphrase and I want to be accurate in each of these instances. The language of that statute is, "If the author being dead shall have left the widow or child or children, either or all living, the right," -- that's the copyright, "continued to such widow and child or children for this renewal period of 14 years." Now, that statute remained unrevised on the books from 1831 for another period of almost 40 years until 1870 when the Copyright Act was again substantially revised after considerable legislative consideration. There were hearings in 1870, I think, public hearings, but in any rate the Act was given very serious consideration before it was substantially revised in 1870. And there the Act provided instead of what was in the 1831 Act, that the renewal should go to the author or his widow or children, if he be dead, they shall have the same right for a period of 14 years. There the conjunctive that was in the 19 -- 1831 statute was omitted from the 1870 statute and the language either all living that was in the 1831 statute was admitted in the 1870 statute. Another period of almost 40 years went by when in 1909 pursuant to a message from President Roosevelt to the Congress regarding the necessity of considering the revision of a Copyright Act, a new Copyright Act was enacted in 1909. And that Copyright Act contained the same provision so far as the words "widow or children" were concerned but in many respects changed the pre-existing law. It was that Act that Mr. Justice Frankfurter referred to in his opinion in the -- in the opinion of this Court in the Witmark case as one that was adopted after elaborate legislative considerations and it was pointed out in that opinion that the 19 -- the 1909 Act differed very substantially from the bills that have been previously introduced in that situation during the prior years from the President's message in 1906, I think it was until 1909. But we call the Court's attention to the fact that in the 1909 revision the Congress was not unmindful of the prior provisions in the Act regarding widow or children because there they went to the trouble of putting in and inserting in the revised Act an additional word, the word "widower" to cover the possibility perhaps of the existence of an authoress rather than an author. Now, we claim that that history of the Act shows clearly that Congress intended to get away from the provisions of the 1831 Act by the 1870 Act that's been in existence ever since and that -- that statutory history shows that it was the intention of Congress to put the widow in a separate and distinct class from the children. Now, the plaintiff claims precisely the opposite of that and they -- I say the plaintiff was a guardian ad litem, regarding ad litem claims that there was a provision in a draft of a bill that was submitted to Congress prior to the enactment of the 1909 legislation which provided for the separation of the widow and children into two distinct classes, that that draft was not adopted. Consequently, it was not the intention of Congress to create two separate classes but only one. The clause in the draft that they refer to reads that the copyright may be further renewed by the author or he is -- he be dead, leaving a widow, by his widow or in her default, or if no widow survive him, by his children. We point out --
Hugo L. Black: What are you reading from, that (Inaudible)
Theodore Kiendl: I'm reading from quotation of that clause in the draft that appears in the brief of the Solicitor General at page 9. We point out in connection with that draft language in a -- an entirely different view that there's no indication in the history of that legislation that that was intended to be either a restatement of the existing law or a correction of the existing law. But it was in connection with the law that was quite radically different from the one that was finally adopted. It had an entirely different term in. It covered the periods so far as music -- musical authors were concerned. Those that wrote popular music could cover the one single term and the term for life plus a period of 50 years. But the guardian also claims that the changes that were made in 19 -- in 1870 and in 1909 were not intended to interfere in anyway with preexisting rights that they have remained exactly the same as they had been in 1831 and continued in that same condition right down to date. We hardly think that's any adequate explanation for the various substantial and radical changes in the statute that we've already referred to. Now, another aid to statutory constructions would be what comfort we could possibly get from the decisions of the courts and from the text writers and the commentators. So far as Court's decisions are concerned there were none that squarely determined this point. But there are two decisions that contain intimations or suggestions that we think can only be construed as very favorable to our side of this controversy. The first run is in the case of Silverman against the Sunrise Pictures which was decided by the Court of Appeals in the Second Circuit in an opinion written by Judge Hart. There, the question presented was simply stated by Judge Hart as one whether the rights under Copyright Law resulting from an application by only some of the asset law of the author preserved the right to a renewal of a copyright. In that case, there was a very famous book written by an authoress and the copyright that she had acquired expired in 1915. She died in 1909, six years before the expiration of the original term. She left a will. The will provided for the copyright to go to a certain specific way. The will was probated. The executors qualified. They administered the estate. They were discharged in 1911. And when 1915 came around, the 28th year of the original copyright, two of the authoress' sisters, only part of her heirs at law or next to kin applied for and obtained the registration renewal. When the motion picture company that tried to buy the moving picture rights to that book was about to produce the motion picture, someone came in and suggested that he was going to do it. So, the motion picture company brought suit to obtain a preliminary injunction restraining this infringer from doing what he threatened to do. The infringer only took the position that the motion picture company had no title to that renewal. The District Court denied the application for the preliminary injunction. The Circuit Court of Appeals reversed and granted the preliminary injunction and in the course of the opinion, Judge Hart said this, he said that the purpose of these renewal provisions was to give to the persons enumerated in the order of their enumeration a new right or estate. We say that that seems to us to mean very clearly that the Court there considered that the person's enumerated from the section in the order of their enumeration, that is the author, the widow, the children, the executor and the next of kin took in that order just as we contend here. Now, that decision was not necessary for the disposition of that case but it seems to us to be indicative of what the thought was at that time at least and that was in the year 1921 and we come to the decision of this Court, the opinion written by Mr. Justice Frankfurter. There was a case where the sole question was whether there was anything in the Act that prohibited an author from assigning his renewal rights prior to the time that he had secured them and this Court answered that question in the negative. In the opinion in that case, although it does not appear in the body of the opinion and is in a footnote, Mr. Justice Frankfurter you had this to say regarding the situation there. May preface that for a minute by calling the Court's attention to the fact that that case involved musical -- a piece of popular music, "When Irish Eyes Are Smiling." And there were three coauthors including Chauncey Olcott, two of them were dead. Mr. Ball was dead and Mr. Olcott were dead and they both left children. In the footnote in that case this was said, Ball and Olcott are no longer living and under Section 23, and I again digress Section 23 is the present Section 24 exactly, and under 20 -- Section 23, their interest in the renewal passed to their widows. Now, of course that wasn't essential to that decision and maybe considered in the nature of over the dicta but it seems to us indicative of the trend of judicial thinking on that subject. I pass from the Court decisions to an opinion of the Attorney General that we cite in our brief. We cite it as the opinion of the Assistant Attorney General Fowler but with the permission of the Court, we'd like to correct that to this extent that that opinion indeed signed by a Assistant Attorney General Fowler was approved specifically by Attorney General Wickersham and it was an opinion on Copyright Law that was sent to the President of the United States and it says squarely that this extensions or renewal rights under the 1909 Copyright Act shall pass to persons and in the order mentioned just exactly as the Court said in the Silverstein case that I've read. Now, that opinion of the Attorney General who was rendered one year after the Act was enacted. We've also pointed out a number of text writers, lecturers who've taken substantially the same position that we've taken here. One is the article in corpus juris and corpus juris secundum on Copyright Law by Mr. Hale in which he takes the same position. Another is an article in American jurisprudence that takes the same position and there are others that we mentioned. We did rely to some extent on a statement contained in a book on Copyright Law by a man by the name of De Wolf. We referred to it at page 11 in our brief where Mr. De Wolf said squarely, the renewal can only be obtained by the beneficiaries expressly named in the law and by then in the author names, i.e. The person having the first right is the author, if living at the end of the original term. If he is not living, then the widow or widower is entitled to renew. If there is no widow or widower, the children come in. We submitted that to the Court, a square support for our position but we were rather surprised than indeed temporarily a little embarrassed when we received the brief submitted by the Solicitor General of the United States on behalf of the Register of Copyrights in which he called attention to another statement by the same Mr. De Wolf who was a copyright lawyer and one time the acting Register of Copyrights, a statement in the letter that he had sent to a very prominent copyright lawyer in New York, in the year 1944. In passing, I would like call the Court's attention to the fact that in the Solicitor General's brief, the Solicitor General says specifically that the Office of the Register of Copyrights is not taking any position on the issue, the question of whether or not an illegitimate child is a child within the meaning of the Section, that's a footnote at page 3 of the Solicitor General's brief. And in connection with the other question, the more important one we think, at the end of the brief, the Solicitor General brief states that the memorandum doesn't dares that there can't be no question as to the correct legal interpretation of the Section that its purpose is to repeal what Mr. De Wolf said in 1944. The Copyright Office has never felt that the matter was clear enough to justify taking the position that a child could not renew so long as the widow is living. Now, in connection with this statement of Mr. De Wolf's, the letter is included as an appendix to the Solicitor General's brief at pages 26, 27 and 28 and the letter starts with a statement from Mr. De Wolf, the question of whether the widow takes precedence over the children and renewal copyrights has never been settled. My own view is that they are members of one class which is somewhat different from the view he took in 1925 that I have read, but he goes on to explain at the end of that letter, I'm reading from the bottom of page 27, at any rate the office has never felt that the matter was clear enough to justify, taking the position that a child could not renew, so long as the widow is living. Our policy as you know is to register the renewal in the name of any beneficiary which seems reasonably entitled and leave the apportionment of interest among various beneficiaries to be settled by them or by a Court if needs should arrive. We -- after receiving that brief obtained a copy of the letter to which that is an answer and it's a letter from Mr. Johnson, rather famous copyright lawyer who participated in connection with the hearings in the 1909 Act, in that letter we had included in our reply brief and it shows clearly that Mr. Johnson at least squarely supported the view for it -- for which we are here contending. Now, there are other grounds contended for by Circuit Judge Stephens in his opinion below that we could call attention to. Do I have a few more minutes Your Honor? Yes, the light will come on when you -- when you (Inaudible) He said that in construing this Act there was no separating phrase between the words "widow and children" and that consequently there were four categories instead of the five that we contended for. The first category was the author and that was qualified by the words "if still living." The second category was the "widow or children" and that was qualified by the words "if the author be not living." The third category was the executors and if there were no will, the fourth category, the next of kin. Now, that conclusion, we submit, does not construe the language as it's written but rather puts into the language something that is not there, although Mr. Circuit Judge Stephens does say in his opinion that he's giving to the word "or" it's full disjunctive meaning and we can't comprehend just what was meant by that, how you can give the word "or" it's full disjunctive meaning by converting it into the word "and." I just want to pass hurriedly to the second question in the case, this question regarding illegitimacy. The word "children" has been in this statute continuously since 1831. That it mean in 1831 to 1870, to exclude illegitimate children, to include them from 1870 on or did it mean this one and the same thing at all times. There is no intimation anywhere in the statute that the word "children" included illegitimates. There is no indication of any congressional intention to include illegitimates in the word "children" as used in the statute. And at common law we all agree, under the law of England, it was perfectly clear that statutes would always be construed when they contain the word "children" to exclude "illegitimates." And we think the same thing has been true in this country to a very large extent, although concededly there are some decisions that indicate somewhat to the contrary. But there is the decision of this Court in the case of McCool against Smith decided in the year 1861 in 66 United States where this Court said -- can I just read too short sentences?" By the rules of Common Law, terms of kindred when used in the statute include only those who are legitimate unless a different intention is clearly manifest. This is conceded by the counsel for the defendant in error, the proposition is too clear to require either argument or authority to sustain it. Now, the court below mentioning that very decision, says it probably would have been more correct if it had been confined to questions involving title or inheritance to real property, but that it was not applicable to the situation of construing the word "children" under the Copyright Law. And the court below cite some cases which involved questions we think can be distinguished from the one here involved where there were such words as "children and -- or dependent relatives" and the words "dependent relatives" in connection with the word "children" were used to include illegitimates.
Felix Frankfurter: Mr. Kiendl, do we not have to decide in the first instance whether the statute needs to be construed as a federal statute in the meaning as such or rather the term children is to be construed referring to state law?
Theodore Kiendl: I should think, if Your Honor it please, you have to take the former, the first proposition you suggested, construe it under the federal law. The word "children" is used in the federal law. It has specific meaning at the time it was put in the federal law. We think it continues to have that same meaning down to date.
Felix Frankfurter: I -- I follow your argument Mr. Kiendl that it is to have a -- if it were a federal meaning but there are statutes of course that -- that was (Inaudible) the appropriate, this Court has said that children, that local state meaning (Voice Overlap) --
Theodore Kiendl: To be ascribed to it.
Felix Frankfurter: -- to be applied to all the first education that -- for the estate.
Theodore Kiendl: And -- then the state decisions bring up the question of possible dependency under the Federal Employers Liability Act. We think that is so, that has been so. But here there were decisions in this very Court in the Ninth Circuit which we thought were absolutely our way. I'd like to refer to two of them. I can't pronounce the first name of the first case because it was a Chinese girl and the first name was -- begins with NG, I suppose that's pronounced a name, but there are two cases, one was Ng Suey Hi against the Commissioner of Education, the other was Louie Wah You against the Commissioner of Education. Those cases were cases of comparatively recent origin decided unanimously by the same Ninth Circuit Court and they were decided in 1927 and 1928 under these circumstances. A Chinese girl on the first case, a Chinese boy or man in the second case tried to enter this country and they were stopped by the immigration authority. They suit out writs of habeas corpus to compel their admittance to this country. The District Court discharged the writs, denied them admittance, they appealed to the Court of Appeals and the Court of Appeals upheld the refusal to admit them. In that situation, there was a statute which appears in the opinion at page 66. The statue, the immigration statute or citizenship statute contained this language, "All children born out of the jurisdiction of the United States whose fathers maybe a citizen of the United States are declared to be citizens of the United States." And under that statute, these two children, both illegitimate, contended that the very language of that statute the "word children" included them specifically. The Court said no. Now, when this case came up in the Court of Appeals in the Ninth Circuit, they didn't distinguish that case, they didn't quite overrule it, although apparently they rejected the reasoning of the opinion below, the opinion in the two other cases. There they said this, "Mr. -- Circuit Judge Stephens, sir, we don't think that the doctrine," that's the doctrine of nullius filius, "the doctrine so squarely considered and met" -- I'm sorry, we don't think the doctrine was so squarely considered and met. In either case, as to require us to hold that it applies under the principle of stare decisis but although the opinions weren't extended in either of those two Chinese immigration cases, we submit that that doctrine was squarely considered. It had to be squarely considered. It was the only doctrine involved in the case. It was the only issue in the case and it had to be squarely met and it was squarely met and decided in our favor. Now, I have two other points that I'd like to make rather hurriedly. In reading the brief of the respondent, some members of this Court make it the impression that they are applying to the principles here involved some measure equity or good conscience that the defendant widow in this case is invoking harsh, and ancient doctrines to defeat these children, this child, this illegitimate son of a right provided by a federal statute and the whole tenor of the brief is that the statute, as we interpret it, would constitute a preference or a priority for this widow that she's been discriminated in favor of and against children, legitimate or illegitimate. We submit that that just isn't so. That the statute in fact, as we understand it, prefers that it -- prefers anybody, the children of the author because here is a situation where an author during the last 28 years of his life produces a lot of music books and he copyrights them. Those copyrights become illegible for renewal after his death, after 28 years and the first period of five years or 10 years or however long the widow may normally be expected to outlive him. Those renewal rights belong to her and to her exclusively. But during the entire remainder of the second renewal -- of the second period for the renewal, the period in this case would be probably from 1960 to 1978. The renewal rights on all these words passed exclusively to the children so that there's no discrimination in favor of the widow under the statute but the discrimination of any as in favor of the children who inherit -- who don't inherit to take despite the laws of inheritance, despite any will whatever remains and accrues after the death of the widow.
Speaker: Are you -- as to the question, I was going to ask you, are you clear about that?
Theodore Kiendl: I think I am, Your Honor.
Speaker: Can't the statute be read, now, I was looking at it, can't the statute be read under your construction as giving her the whole title to the copyright and to -- she can dispose of it by will?
Theodore Kiendl: We think absolutely not.
Speaker: You think not. Well, that's the question I had.
Theodore Kiendl: The renewal, of course, you can't renew a copyright until after 27 years have expired.
Speaker: Right.
Theodore Kiendl: It's only during the 28th year that you can renew it. And if the widow be dead, of course, she can't renew it. Consequently, we don't see that she has any right that she can take in those renewed periods after her death by will or otherwise that they all pass unimpaired to the children and I don't think there is any contention raised by anybody to the contrary.
Stanley Reed: But -- but the author could -- could have solely -- make all the rights to it, as I understand it.
Theodore Kiendl: He could assign his rights under Fisher against --
Stanley Reed: The Witmark case.
Theodore Kiendl: -- Witmark and no question about that during his lifetime and that would be valid, if he were living at the time that the copyright became illegible for renewal.
Stanley Reed: But if he decided -- if living when the copyrights became eligible for renewal or if -- if he were dead, would it not, one of the assignee?
Theodore Kiendl: No, he had no right to assign away the widow's rights or the children's rights.
Stanley Reed: It's only -- it's only his own.
Theodore Kiendl: Only his own rights. Now, one other thing and we think this is a rather important consideration for this Court and that is that this copyright law singularly enough is absolutely silent as to any division or distribution that should be made if the plaintiff's contention is sound whether the widow takes one half, the child takes one half, if there are five children, does the widow take one-sixth and each one of the five children take one-sixth. There is not a word in the statute regarding that and we point out that in other statutes, comparable statutes, we think the Donation Act that was involved in the Cutting case to pay an allowance to the statute that we cite in our brief. They both provide in situations analogous to that contended for by the plaintiff.
Stanley Reed: Suppose the widow should die before the renewal expires, then where does it go?
Theodore Kiendl: To her estate.
Stanley Reed: To here estate?
Theodore Kiendl: If she's exercised the right of renewal promptly, that belongs to her.
Stanley Reed: Children get none.
Theodore Kiendl: That's right, sir, for that particular renewal. Now, under those two statutes there is a provision, specific provision, that they take an equal proportions or an equal shares. There's nothing of that kind in this Copyright Act and we submit that's another consideration that warrants the conclusion that Congress had in mind from 1870 on to date that the widow takes and becomes the sole owner of those renewal rights that accrue or mature or become eligible during her lifetime. We therefore submit that their decision below was wrong, that the judgment below should be reversed and that the judgment of the District Court in our favor should be reinstated.